Case 2:20-cv-12579-LJM-PTM ECF No. 71, PageID.1305 Filed 09/03/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
 JOHN T. GEORGE, et al.,

        Plaintiffs,                           Case No. 20-12579
                                              Honorable Laurie J. Michelson
 v.                                           Magistrate Judge Patricia T. Morris

 GOVERNOR GRETCHEN WHITMER
 and HEIDI E. WASHINGTON,

        Defendants.

                    OPINION AND ORDER
      DENYING MOTION FOR RECONSIDERATION AS MOOT [57]
           AND DENYING RELIEF FROM JUDGMENT [69]

      This case was closed on May 18, 2021, after the Court adopted the Magistrate

Judge’s report and recommendation to grant Defendants’ motion for summary

judgment and dismissed all remaining motions as moot. (ECF No. 60.) Two motions

remain pending on the docket.

                                        I.

      The order granting summary judgment mistakenly omitted ECF No. 57 from

the list of motions that were to be dismissed a moot. Accordingly, the Court ORDERS

that Plaintiffs’ prior Motion for Reconsideration (ECF No. 57) is DISMISSED AS

MOOT.

                                        II.

      Next, since the case was closed, Plaintiffs have filed a motion for relief from

the judgment of the Court. (ECF No. 69.) The Court construes Plaintiffs’ motion as

one for relief from judgment under Rule 60 because they argue the Court erred as a
Case 2:20-cv-12579-LJM-PTM ECF No. 71, PageID.1306 Filed 09/03/21 Page 2 of 4




matter of law in its final opinion and dismissal of the case. Rule 60(b) allows a district

court to vacate a final judgment based on various grounds, most relevant here: (1)

mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence,

or (6) any other reason justifying relief from the operation of the judgment. Fed. R.

Civ. P. 60(b). Courts must apply the last section “only in unusual and extreme

situations where principles of equity mandate relief.” Blue Diamond Coal Co. v.

Trustees of UMWA Combined Ben. Fund, 249 F.3d 519, 524 (6th Cir. 2001) (internal

quotation marks omitted)).

      Plaintiffs argue that the order granting summary judgment erred by holding

Plaintiffs to a higher standard than they should be as pro se litigants and “based on

erroneous and inaccurate information by holding Plaintiffs to a specificity claim for

harm/injury in their filed complaint without considering all thereof [in the] record.”

(ECF No. 69, PageID.1271–1272.) They also argue that Defendant Governor Whitmer

is a proper defendant in a suit for injunctive relief under Sixth Circuit and U.S.

Supreme Court caselaw. (Id. at PageID.1273.) Plaintiffs repeatedly argue that if the

Court had reviewed all of the exhibits that they provided, the Court would not have

dismissed the case. (See, e.g., id. at PageID.1284.)

      Having reviewed Plaintiffs’ motion, the Court can confirm that it did not

commit a mistake, error of law, or any other grounds required for relief from the

judgment. The Court will attempt to explain again.

      First, the liberal pleading standard for pro se parties is “inapplicable . . . once

a case has progressed to the summary judgment stage.” Tucker v. Union of



                                               2
Case 2:20-cv-12579-LJM-PTM ECF No. 71, PageID.1307 Filed 09/03/21 Page 3 of 4




Needletrades, Indus., & Textile Employees, 407 F.3d 784, 788 (6th Cir. 2005) (quoting

Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004)). So

Plaintiffs’ argument that the Court held them to an unreasonable or illegal standard

is not correct. To oppose summary judgment, the Plaintiffs were required to set out

specific facts showing a genuine issue for trial through affidavits or otherwise.

Viergutz v. Lucent Techs., Inc., 375 F. App’x 482, 485 (6th Cir. 2010).

      Even though Plaintiffs did provide extensive evidence, that evidence did not

change the outcome because Plaintiffs filed a Section 1983 claim and “a § 1983

plaintiff must show that a supervisory official at least implicitly authorized, approved

or knowingly acquiesced in the unconstitutional conduct of the offending

subordinate.” Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984); see also Meirs v.

Ottawa Cty., 821 F. App’x 445, 451 (6th Cir. 2020). So Plaintiffs needed to provide

evidence that Defendants Whitmer and Washington knew about inadequate COVID-

19 protocols in the prison and deliberately took no action. (ECF No. 59, PageID.1219–

1220.) But Plaintiffs did not provide any evidence to show that. Pro se parties cannot

oppose summary judgment through general allegations; they must set out specific

facts showing a genuine issue for trial through affidavits or other evidence. Viergutz,

375 F. App’x at 485. As a result, Plaintiffs’ evidence did not show what it needed to

show in order to defend against summary judgment.

      Finally, the Court concluded that Plaintiffs had not identified any plausible

evidence that would support the claim that Whitmer and Washington knew about

deficient practices and deliberately took no action. As a result, summary judgment



                                              3
Case 2:20-cv-12579-LJM-PTM ECF No. 71, PageID.1308 Filed 09/03/21 Page 4 of 4




was appropriate even without discovery in this case because “‘further discovery would

not have changed the legal and factual deficiencies’ of the plaintiff’s claims.”

Thurmond v. Cty. of Wayne, 447 F. App’x 643, 651 (6th Cir. 2011) (quoting CenTra,

Inc. v. Estrin, 538 F.3d 402, 420 (6th Cir. 2008)).

      Accordingly, the Court concludes that it did not err or commit any other

mistake that would merit relief from the order granting summary judgment in favor

of Defendants. Plaintiffs’ motion for relief from judgment is DENIED.

      SO ORDERED.

      Dated: September 3, 2021


                                        s/Laurie J. Michelson
                                        LAURIE J. MICHELSON
                                        UNITED STATES DISTRICT JUDGE




                                               4
